DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Preliminary Amendment filed May 26, 2021 is entered. 
	Claims 1-50 are cancelled.
	Claims 51-72 are newly added. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Zoltick, Reg. No. 34,745 on August 1, 2022.
The application has been amended as follows: 

67.	(Currently Amended) A first leader node of a first group of nodes in communication with a second leader node of a second group of nodes in a distributed data processing system, comprising:
	processing circuitry, configured to:
		receive a query from said second leader node to accept a transfer of a candidate member node of second member nodes of said second group of nodes to said first group of nodes;
		provide a transfer response to said second leader node if said first leader node accepts said transfer of said candidate member node to said first group of nodes;
		receive an instruction to transfer said candidate member node to said first group of nodes; and
		provide an acknowledgement of said transfer of said candidate member node to said first group of nodes
wherein said processing circuitry is further configured to:
	calculate costs of said candidate member node within said first group of nodes based on a cost map including computational and/or communication costs within said first group of nodes, and provide said transfer response to accept said transfer if said costs between said first leader node and said candidate member node within said first group of nodes are less than a threshold; and
if said costs between said first leader node and said candidate member node within said first group of nodes are equal to or greater than the threshold, update membership information and status for first member nodes within said first group of nodes.

68.	Cancelled.  

REASONS FOR ALLOWANCE
Claims 51-67 and 69-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 51, 63 and 72:
The following is a statement of reasons for the indication of allowable subject matter: 
The prior cited art fails to disclose in the context of the claimed invention: 
“determine a cost map including computational and/or communication costs within said first group of nodes; 
calculate costs between said first leader node and first member nodes within said first group of nodes based on said cost map; determine a candidate member node from said first member nodes if said costs between said first leader node and said candidate member node exceeds a threshold; query said plurality of leader nodes to accept a transfer of said candidate member node; 
receive a first transfer response from a second leader node of said plurality of leader nodes to accept said transfer of said candidate member node to a second group of nodes directed by said second leader node; initiate a transfer of said candidate member node to said second group of nodes if said first leader node accepts said transfer thereto; and receive an acknowledgement of said transfer of said candidate member node to said second group of nodes.”
Regarding claim 67:
The following is a statement of reasons for the indication of allowable subject matter: 
	receive a query from said second leader node to accept a transfer of a candidate member node of second member nodes of said second group of nodes to said first group of nodes;
…
	calculate costs of said candidate member node within said first group of nodes based on a cost map including computational and/or communication costs within said first group of nodes, and provide said transfer response to accept said transfer if said costs between said first leader node and said candidate member node within said first group of nodes are less than a threshold; and
if said costs between said first leader node and said candidate member node within said first group of nodes are equal to or greater than the threshold, update membership information and status for first member nodes within said first group of nodes.

Abu-Ghazaleh et al. U.S. Patent Application Publication 2009/0083390, IDS dated May 26, 2022 Cite No. A1- discloses a hierarchical protocol that splits cluster when group size exceeds a threshold and organizing node into cluster based on latency. However, Abu-Ghazaleh fails disclose leaders nodes updating cluster based on a cost map. 
Ganesh et al. HiScamp: self-organizing hierarchical membership protocol -discloses a protocol to organize the nodes into a hierarchy. However, Ganesh fails to query other leader devices to attempt to transfer the node that exceeds a threshold and initiate transfers to neighboring leader nodes. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Related Prior Art: 
	Balmakhtar et al. U.S. Patent Publication 9,986,483- discloses utilizing a threshold distance to determine candidate base stations for handing-off a UE.
	Bao et al. U.S. Patent Publication 8,675,672- discloses a hierarchical cluster tree overlay which utilizing a threshold maximum distance between each LAN cluster. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459